 



Exhibit 10.13
(ALLERGAN LOGO) [a40436a4043601.gif]
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
     Pursuant to the Allergan, Inc. 2008 Incentive Award Plan (the “Plan”),
Allergan, Inc. (the “Company”) hereby grants to the employee listed below
(“Participant”) the number of Restricted Stock Units set forth below (the
“Restricted Stock Units”). The Restricted Stock Units are subject to all of the
terms and conditions set forth herein, in the Terms and Conditions attached
hereto as Exhibit A (the “Restricted Stock Unit Terms”) and in the Plan, each of
which is incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Unit Award Grant Notice (the “Grant Notice”).

         
Participant:
       
 
 
 
   
Grant Date:
       
 
 
 
   
Total Number of
Restricted Stock Units:
       
 
 
 
   

     
Vesting Schedule:
  [To be specified in individual award agreements] Except as provided in
Section 2.3(a) of the Restricted Stock Unit Terms, in no event shall any
additional Restricted Stock Units vest following Participant’s Termination of
Employment (as defined in the Restricted Stock Unit Terms).
 
   
Distribution Schedule:
  The Restricted Stock Units shall be distributable in accordance with
Section 2.4 of the Restricted Stock Unit Terms.

     All decisions and interpretations of the Administrator arising under the
Plan, this Grant Notice or the Restricted Stock Unit Terms or relating to the
Restricted Stock Units shall be binding, conclusive and final.
ALLERGAN, INC.

         
By:
       
Print Name:
 
 
   
 
 
 
   
Title:
       
 
 
 
   
 
       
Address:
  2525 Dupont Drive    
 
  Irvine, California 92612    
 
       
Attachments:
  Terms and Conditions (Exhibit A)         Allergan, Inc. 2008 Incentive Award
Plan (Exhibit B)     Allergan, Inc. 2008 Incentive Award Plan Prospectus
(Exhibit C)

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO THE RESTRICTED STOCK UNIT AWARD GRANT NOTICE
TERMS AND CONDITIONS
May 2008
     Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant
Notice”) to which these Terms and Conditions (the “Terms”) are attached,
Allergan, Inc. (the “Company”) granted to the participant (“Participant”)
specified on the Grant Notice a restricted stock unit award under the Allergan,
Inc. 2008 Incentive Award Plan (the “Plan”) for the number of restricted stock
units indicated in the Grant Notice (“Restricted Stock Units”), subject to the
terms and conditions of the Grant Notice, the Terms and the Plan.
I. GENERAL
     1.1 Defined Terms. Wherever the following terms are used herein they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Grant Notice or, if not defined therein, the Plan.
     “Job Elimination” means Participant’s Termination of Employment by the
Company or any Subsidiary under circumstances satisfying each of the following
conditions, as determined in the sole and absolute discretion of the Company:
(a) Participant’s Termination of Employment results in or is part of a net
headcount reduction of one or more employees; (b) Participant is not offered a
comparable position with the Company, a subsidiary or a successor entity or an
affiliate of the Company or a subsidiary; and (c) the Company provides written
notice to Participant prior to his or her Termination of Employment that it has
determined Employee’s Termination of Employment is a “job elimination.”
     “Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, without limitation, a
termination by resignation, discharge, death, disability or retirement, but
excluding terminations where there is a simultaneous reemployment or continuing
employment of Participant by the Company or any Subsidiary. The Administrator,
in its discretion, shall determine the effect of all matters and questions
relating to Participant’s Termination of Employment, including, without
limitation, the question of whether such Termination of Employment resulted from
a discharge for cause. For purposes of the Terms, Participant’s
employee-employer relationship shall be deemed to be terminated in the event
that the Subsidiary employing Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).
     1.2 Incorporation of Terms of Plan. The Restricted Stock Units evidenced by
the Grant Notice and the Terms is also subject to the terms and conditions of
the Plan, which are incorporated herein by reference.
II. GRANT, VESTING AND DISTRIBUTION OF RESTRICTED STOCK UNITS
     2.1 Grant of Restricted Stock Units. In consideration of Participant’s past
and/or continued employment with or service to the Company or its Subsidiaries
and for other good and valuable consideration, effective as of the grant date
specified on the Grant Notice (the “Grant Date”), the Company irrevocably grants
to Participant an award of the number of Restricted Stock Units specified on

 



--------------------------------------------------------------------------------



 



the Grant Notice, subject to the terms and conditions set forth in the Plan, the
Grant Notice and the Terms. Each Restricted Stock Unit represents the right to
receive a share of the Company’s common stock, par value $0.01 per share
(“Stock”), at the time the Restricted Stock Unit is available for distribution
on a deferred basis in accordance with the terms and conditions set forth in the
Plan and the Terms.
     2.2 Vesting of Restricted Stock Units. The Restricted Stock Units shall
vest in accordance with the vesting schedule set forth in the Grant Notice and
Section 2.3 below, or at such earlier times as are set forth in a written
agreement between the Company and Participant. Unless and until the Restricted
Stock Units have vested in accordance with the preceding sentence, Participant
shall have no right to any distribution made with respect to such Restricted
Stock Units. In the event of Participant’s Termination of Employment prior to
the vesting of all of the Restricted Stock Units, any Restricted Stock Units
which remain unvested at such time will terminate automatically and be forfeited
without further notice and at no cost to the Company.
     2.3 Accelerated Vesting. Notwithstanding anything to the contrary in
Section 2.2 or the Grant Notice, all or a portion of the Restricted Stock Units
shall vest on an accelerated basis under the following circumstances:
          (a) if Participant’s Termination of Employment occurs by reason of
Participant’s Job Elimination and, prior to the expiration of 55 days following
the date of Participant’s termination of Employment or such earlier date as may
be specified by the Company, Participant executes and delivers, and does not
revoke, a general waiver and release of all claims against the Company and its
subsidiaries and the employees, directors, agents and affiliates of the Company
and its subsidiaries, in a form acceptable to the Company in its sole and
absolute discretion, then a number of Restricted Stock Units shall become vested
upon the date such general waiver and release of all claims becomes effective
and irrevocable, the number of which will be equal to the total number of
Restricted Stock Units specified in the Grant Notice, as adjusted pursuant to
Section 11.1 of the Plan, multiplied by a fraction, the numerator of which is
the number of months from the Grant Date until the date of Participant’s
Termination of Employment, and the denominator of which is the number of months
during the vesting schedule set forth in the Grant Notice (i.e., the number of
months from the Grant Date until the date Participant would otherwise vest in
the Restricted Stock Units pursuant to Section 2.2 based solely on continued
employment);
          (b) if Participant’s Termination of Employment occurs by reason of
Participant’s death or permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”)),
then the Restricted Stock Units shall become fully vested immediately prior to
Participant’s Termination of Employment; and
          (c) if a Change in Control occurs prior to Participant’s Termination
of Employment, then the Restricted Stock Units shall become fully vested
immediately prior to the occurrence of such Change in Control.
     2.4 Distribution of Stock.
          (a) Subject to the terms and conditions of the Plan and the Terms, the
shares of Stock underlying the Restricted Stock Units shall be distributed to
Participant (or in the event of Participant’s death, to his or her estate) no
later than 10 days following the date such Restricted Stock Units vest under
Section 2.2 or Section 2.3 (each vesting occurrence, a “Distribution Event”).

A-2



--------------------------------------------------------------------------------



 



          (b) All distributions shall be made by the Company in the form of
whole shares of Stock (and cash in an amount equal to the value of any
fractional Restricted Stock Unit, determined based on the Fair Market Value as
of the distribution date).
     2.5 Dividend Equivalent Rights. In consideration of Participant’s past
and/or continued employment with or service to the Company or a Subsidiary and
for other good and valuable consideration, effective as of the Grant Date, the
Company irrevocably grants to Participant Dividend Equivalent Rights (as defined
below) with respect to each Restricted Stock Unit that vests pursuant to
Section 2.2 or Section 2.3, subject to the terms and conditions of the Plan and
the Terms. “Dividend Equivalent Right” means a right to receive an amount equal
to the aggregate amount of dividends, if any, paid to the Company’s stockholders
on one share of Stock where the record date(s) for such dividends occurred
during the period from the Grant Date through and including the day immediately
preceding the date the share of Stock subject to the Restricted Stock Unit to
which such Dividend Equivalent Right relates is distributed to Participant
pursuant to Section 2.4. Each Dividend Equivalent Right shall be paid, if at
all, in cash or shares of Stock, at the Company’s election, at the time the
share of Stock subject to the Restricted Stock Unit to which such Dividend
Equivalent Right relates is distributed to Participant pursuant to Section 2.4.
Each Dividend Equivalent Right shall terminate as of the date the share of Stock
subject to the Restricted Stock Unit to which such Dividend Equivalent Right
relates is distributed. Dividend Equivalent Rights shall not be paid to
Participant for any Restricted Stock Units that do not vest pursuant to
Section 2.2 or 2.3 above.
     2.6 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon settlement of the Restricted Stock Units, the Dividend
Equivalent Rights, or any portion of either, may be either previously authorized
but unissued shares or issued shares which have then been reacquired by the
Company. Such shares shall be fully paid and nonassessable. The Company shall
not be required to issue or deliver any shares of Stock in settlement of the
Restricted Stock Units, the Dividend Equivalent Rights, or any portion of
either, prior to fulfillment of all of the following conditions:
          (a) The admission of such shares to listing on all stock exchanges on
which such Stock is then listed;
          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its sole and absolute discretion, deem
necessary or advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its sole and
absolute discretion, determine to be necessary or advisable;
          (d) The receipt by the Company (or other employer) of full payment of
all amounts which, under federal, state or local tax law, the Company (or other
employer) is required to withhold upon issuance of such shares; and
          (e) The lapse of such reasonable period of time following the
applicable Distribution Event as the Administrator may from time to time
establish for reasons of administrative convenience.
     2.7 Rights as Stockholder. The holder of the Restricted Stock Units or
Dividend Equivalent Rights shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any shares issuable or
deliverable upon settlement of the Restricted Stock Units or Dividend Equivalent
Rights, or any part thereof, unless and until such shares shall have been issued
by the Company to such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).

A-3



--------------------------------------------------------------------------------



 



III. OTHER PROVISIONS
     3.1 Administration. The Administrator shall have the power to interpret the
Plan and the Terms and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be binding, conclusive and final upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, the Terms, the Restricted Stock Units or the Dividend Equivalent
Rights. In its sole and absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Administrator under
the Plan and the Terms, subject to Section 12.2 of the Plan.
     3.2 Limited Transferability.
          (a) Subject to Section 3.2(b), the Restricted Stock Units may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution. Neither the Restricted Stock Units nor any
interest or right therein or part thereof shall be liable for Participant’s
debts, contracts or engagements or the debts, contracts or engagements of
Participant’s successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
          (b) Notwithstanding any other provision of the Terms, with the consent
of the Administrator, the Restricted Stock Units may be transferred to one or
more “Permitted Transferees” (as defined below), subject to the following terms
and conditions:
          (i) the Restricted Stock Units shall not be assignable or transferable
by the Permitted Transferee other than by will or the laws of descent and
distribution;
          (ii) the Restricted Stock Units shall continue to be subject to all
the terms and conditions of the Plan and the Terms, as amended from time to
time, as applicable to Participant (other than the ability to further transfer
the Restricted Stock Units); and
          (iii) Participant and the Permitted Transferee execute any and all
documents requested by the Company, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under applicable federal and
state securities laws, and (C) evidence the transfer.
“Permitted Transferee” means, with respect to Participant, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing Participant’s household (other than a tenant or employee), a trust in
which these persons have more than 50% of the beneficial interest, any other
entity in which these persons (or Participant) own more than 50% of the voting
interests, or any other transferee specifically approved by the Administrator.

A-4



--------------------------------------------------------------------------------



 



     3.3 Restrictive Legends and Stop-Transfer Orders.
          (a) Any share certificate(s) evidencing the shares of Stock issued
hereunder shall be endorsed with any legend(s) that may be required by
applicable federal, state or foreign securities laws, to be placed on the
certificate(s) evidencing such shares.
          (b) Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any shares of Stock that have been sold or otherwise transferred in violation of
any of the provisions of the Terms, or (ii) to treat as owner of such shares of
Stock or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.
     3.4 No Employment Rights. Nothing in the Plan or the Terms shall confer
upon Participant any right to continue in the employ or service of the Company
or any Subsidiary or shall interfere with or restrict in any way the rights of
the Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate Participant’s employment or services at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Participant.
     3.5 Shares to Be Reserved. The Company shall at all times prior to the
settlement or forfeiture of the Restricted Stock Units reserve and keep
available such number of shares of Stock as will be sufficient to satisfy the
requirements of the Terms.
     3.6 Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be deemed duly given only when
delivered in person or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service, addressed as follows:

         
 
  If to the Company:   Allergan, Inc.
 
      Attention: General Counsel
 
      2525 Dupont Drive
 
      Irvine, California 92612
 
       
 
  If to Participant:   To Participant’s most recent address then on file in the
Company’s personnel records.

By a notice given pursuant to this Section 3.6, either party may thereafter
designate a different address for notices to be given to that party.
     3.7 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Terms.
     3.8 Governing Law; Severability. The Terms shall be administered,
interpreted and enforced under the laws of the State of Delaware, without regard
to conflicts of law principles thereof. Should any provision of the Terms be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.

A-5



--------------------------------------------------------------------------------



 



     3.9 Conformity to Securities Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state and
foreign securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Restricted Stock Units shall
be granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and the Terms
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.
     3.10 Amendments. To the extent permitted by the Plan, the Terms may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment, or
modification of the Terms shall adversely affect the Restricted Stock Units in
any material way without Participant’s prior written consent. The Terms may not
be modified, suspended or terminated except by an instrument in writing signed
by a duly authorized representative of the Company and, if Participant’s consent
is required, by Participant.
     3.11 Successors and Assigns. The Company may assign any of its rights with
respect to the Restricted Stock Units to single or multiple assignees, and the
Terms shall inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth in Section 3.2, the Terms
shall be binding upon Participant and Participant’s heirs, executors,
administrators, successors and assigns.
     3.12 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or the Terms, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Restricted Stock Units and the
Terms shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, the Terms shall
be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
     3.13 Taxes.
          (a) Notwithstanding anything to the contrary in the Terms, the Company
shall be entitled to require payment to the Company or any of its Subsidiaries
any sums required by federal, state, local or foreign tax law to be withheld
with respect to the issuance of the Restricted Stock Units or Distribution
Equivalent Rights, the distribution of shares of Stock with respect thereto, or
any other taxable event related to the Restricted Stock Units or Distribution
Equivalent Rights. The Company may permit Participant to make such payment in
one or more of the forms specified below:
          (i) by cash or check made payable to the Company;
          (ii) by the deduction of such amount from other compensation payable
to Participant;
          (iii) by requesting that the Company withhold a net number of vested
shares of Stock otherwise issuable having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

A-6



--------------------------------------------------------------------------------



 



          (iv) tendering vested shares of Stock having a then current Fair
Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes; or
          (v) in any combination of the foregoing.
          (b) In the event Participant fails to provide timely payment of all
sums required pursuant to Section 3.13(a), the Company (or other employer) shall
have the right and option, but not the obligation, to treat such failure as an
election by Participant to satisfy all or any portion of Participant’s required
payment obligation pursuant to Section 3.13(a)(ii) or Section 3.13(a)(iii)
above, or any combination of the foregoing as the Company may determine to be
appropriate. The Company shall not be obligated to deliver any certificate
representing shares of Stock issuable with respect to the Restricted Stock Units
or Distribution Equivalent Rights to Participant or his legal representative
unless and until Participant or his legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of Participant resulting
from the grant of the Restricted Stock Units or Distribution Equivalent Rights,
the distribution of the shares of Stock issuable with respect thereto, or any
other taxable event related to the Restricted Stock Units or Distribution
Equivalent Rights.
     3.14 Unfunded, Unsecured Obligations. The obligations of the Company under
the Plan and the Terms shall be unfunded and unsecured, and nothing contained
herein shall be construed as providing for assets to be held in trust or escrow
or any other form of segregation of the assets of the Company for the benefit of
Participant or any other person. Participant shall have only the rights of a
general, unsecured creditor of the Company with respect to the Restricted Stock
Units, unless and until shares of Stock shall be distributed to Participant
under the terms and conditions set forth herein.
     3.15 Compliance with Internal Revenue Code Section 409A. This Restricted
Stock Units and Dividend Equivalent Rights are not intended to provide for any
deferral of compensation subject to Code Section 409A and, accordingly, the
benefits provided pursuant hereto shall be paid on or before than the later of:
(i) the fifteenth day of the third month following Participant’s first taxable
year in which such benefit is no longer subject to a substantial risk of
forfeiture, and (ii) the fifteenth day of the third month following the first
taxable year of the Company in which such benefit is no longer subject to a
substantial risk of forfeiture, in each case, as determined in accordance with
Code Section 409A and any Treasury Regulations and other guidance issued
thereunder.
     3.16 Entire Agreement. The Plan and the Terms constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.

A-7



--------------------------------------------------------------------------------



 



EXHIBIT B TO THE RESTRICTED STOCK UNIT AWARD GRANT NOTICE
ALLERGAN, INC. 2008 INCENTIVE AWARD PLAN

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO THE RESTRICTED STOCK UNIT AWARD GRANT NOTICE
ALLERGAN, INC. 2008 INCENTIVE AWARD PLAN PROSPECTUS

 